DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on June 8, 2021 has been entered.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5 and 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2019/0079324) in view of Kido (US 2011/0037924) and Lin et al. (US 2003/0203219).
	As to claim 5, Numata discloses in figures 3: a light emitting element LS; a cover glass SUB3 having an inner surface, an outer surface facing the inner surface in a first direction, a first side surface E34 facing the light emitting element and a second side 
Numata does not disclose a reflector disposed on the second side surface of the cover glass.  Kido discloses in figure 6, a reflector 43c disposed on the second side surface of the cover glass 26c.  Kido discloses in paragraph [0066] that the reflector reduces light loss, thereby improving the brightness of the display.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Numata by providing a reflector disposed on the second side 
Numata in view of Kido does not disclose that the second side surface has a plurality of concavities such that the reflector is disposed on the plurality of concavities.  Lin discloses in figure 5, a base substrate 5 with a plurality of concavities 51, and a reflector 7 disposed on the plurality of concavities.  Lin teaches in paragraph [0032] that the concavities significantly improve the adhesion of the reflector to the base substrate.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Numata by providing concavities on the second side surface in order to improve the adhesion of the reflector to the cover glass as taught by Lin.  The plurality of concavities would have induced a light entering from the first side surface toward the display panel.  Because the concavities are disposed only on the second side surface and not on the first side surface or the sixth side surface, the surface roughness of the second side surface is greater than the surface roughness of the first side surface and is greater than the surface roughness of the sixth side surface.  Because the concavities are disposed only on the second side surface and not on the inner surface or the outer surface, the surface roughness of the inner surface and the surface roughness of the outer surface are less than the surface roughness of the second side surface.
As to claim 9, Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 5.  Because the surface roughness of the second side surface E31 has been increased while that of the first side surface E34 has not, the first side surface E34 would have a surface roughness less 
As to claim 10, Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 5.  Because the surface roughness of the second side surface E31 has been increased while that of the first side surface E34 has not, the first side surface E34 would have a haze value less than 10% while the second side surface E31 would have a haze value greater than or equal to 10%.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2019/0079324) in view of Kido (US 2011/0037924) and Lin et al. (US 2003/0203219) as applied to claim 5 above, and further in view of Tai et al. (US 2019/0302348).
Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 5, but does not disclose that the refractive index of the adhesive layer is less than the refractive index of the cover glass.  However, this was common and conventional as evidenced by Tai.  Tai discloses in figure 1 and paragraph [0031], an adhesive layer 120 bonding the cover glass 130 and the display panel 110 together, wherein the adhesive layer has a lower index of refraction than the cover glass.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Numata such that the refractive index of the adhesive layer is less than the refractive index of the cover glass because conventional structures were known to be cost effective and reliable.
Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Numata et al. (US 2019/0079324) in view of Kido (US 2011/0037924) and Lin et al. (US 2003/0203219) as applied to claim 5 above, and further in view of Watanabe (US 2007/0030574).
As to claim 7, Numata in view of Kido and Lin discloses all of the elements of the claimed invention discussed above regarding claim 5.  Kido further discloses in figure 6, a reflector 43c disposed on the second side surface of the cover glass 26c, wherein the reflector is in close contact with an entirety of the second side surface of the cover glass.  Kido does not disclose that the reflector is formed by evaporating a metal material onto the plurality of concavities.  However, this was a conventional method of forming a reflector as evidenced by Watanabe.  Watanabe discloses in paragraph [0049], forming a reflector by vapor-depositing a metal material.  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further modify Numata by forming the reflector by vapor-depositing a metal material as disclosed by Watanabe because conventional manufacturing methods were known to be cost-effective and reliable.
As to claim 8, Numata in view of Kido, Lin and Watanabe discloses all of the elements of the claimed invention discussed above regarding claim 7.  Kido further discloses in figure 6 that the reflector 43c is not in contact with the adhesive layer 25c.
Response to Arguments
Applicant's arguments filed June 8, 2021 have been fully considered but they are not persuasive.  In response to applicant's arguments against the references individually, one cannot show non-obviousness by attacking references individually In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Numata discloses that an inner surface and an outer surface of a cover glass overlap the liquid crystal layer in the first direction, and the first side surface and the second side surface of the cover glass do not overlap the liquid crystal layer in the first direction.  Kido teaches providing a reflector on the second side surface of the cover glass in order to reduce light loss and improve the brightness of the display.  Lin teaches providing concavities under a reflector in order to improve the adhesion of the reflector to the substrate.  Because Kido teaches a reflector only on the second side surface, applying Lin’s teaching to the device of Numata as modified by Kido would have resulted in concavities only on the second side surface.  Therefore, the surface roughness of the second side surface is greater than the surface roughness of the first side surface and is greater than the surface roughness of the sixth side surface, and the surface roughness of the inner surface and the surface roughness of the outer surface are less than the surface roughness of the second side surface.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to David Chung whose telephone number is (571)272-2288.  The examiner can normally be reached on Monday - Friday, 8:30 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/DAVID Y CHUNG/Examiner, Art Unit 2871                                                                                                                                                                                                        
/EDWARD J GLICK/Supervisory Patent Examiner, Art Unit 2871